Citation Nr: 0310329	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-07 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than March 22, 1999, 
for a 30 percent rating for hiatal hernia with Barrett's 
esophagitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active naval service from May 1986 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in San Diego, California.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge in Washington, D.C.  He was notified of the time 
and date of the hearing in a January 2003 letter, but he 
failed to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  When an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (2002).  


REMAND

A review of the record shows that in an April 1996 rating 
decision, the RO granted service connection for a hiatal 
hernia with Barrett's esophagitis and assigned an initial 
zero percent disability rating, effective December 9, 1995, 
the day following the date of the veteran's separation from 
active service.  

In February 1997, the veteran submitted a notice of 
disagreement with the initial rating assigned by the RO, 
arguing that he was entitled to a higher rating for that 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-28 
(1999) (holding that at the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings). 

As the veteran initiated a timely appeal of the April 1996 
rating decision, under applicable regulations, the RO should 
have issued a statement of the case addressing the issue of 
entitlement to an initial compensable rating for a hiatal 
hernia disability.  See 38 C.F.R. § 20.200 (2002).  Since it 
did not, the veteran's claim of entitlement to an initial 
compensable rating for his hiatal hernia disability remained 
pending.

In a May 1997 rating decision, the RO increased the initial 
rating for the veteran's hiatal hernia disability to 10 
percent.  In a September 1997 rating decision, the RO 
assigned an effective date of December 9, 1995, for the 
initial 10 percent rating.  Although the RO assigned a higher 
disability, the appeal initiated by the veteran in February 
1997 regarding the issue of entitlement to a higher initial 
rating for his hiatal hernia disability was not abrogated, as 
the maximum schedular rating was not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the veteran's claim 
remained pending.

In October 1999, the veteran submitted a request for a higher 
rating for his service-connected hiatal hernia disability.  
In a March 2001 rating decision, the RO assigned a 30 percent 
rating for the veteran's hiatal hernia disability, effective 
October 14, 1999, the date of receipt of the veteran's most 
recent request for an a higher rating.  

Following notification of the March 2001 rating decision, the 
veteran initiated an appeal of the effective date assigned by 
the RO for the 30 percent rating, arguing that he was 
entitled to an effective date of December 9, 1995, the day 
following the date of his separation from active service.  
Although the RO subsequently assigned an earlier effective 
date of March 22, 1999, the veteran's appeal has not been 
satisfied.  

In view of the procedural history of his case, the Board 
finds that a remand is necessary so that the RO may issue a 
Statement of the Case addressing the issue of entitlement to 
a higher initial rating for a hiatal hernia disability.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Given the facts 
set forth above, proper adjudication of the veteran's claim 
requires an evaluation during two discrete time periods.  The 
first period extends from December 9, 1995, the effective 
date of the initial 10 percent rating for a hiatal hernia 
disability, to March 22, 1999, after which time the RO 
increased the initial rating for the veteran's hiatal hernia 
disability to 30 percent.  

Moreover, in light of the Court's decision in Fenderson, the 
Board finds that the issue of entitlement to an effective 
date earlier than March 22, 1999, for a 30 percent rating for 
hiatal hernia disability must be stayed pending the RO's 
actions, as this issue is inextricably intertwined with the 
issue of entitlement to a higher initial rating.  See also 
Meeks v. West, 216 F.3d 1363 (2000) (reaffirming the "staged 
rating" principle and finding that 38 U.S.C.A. § 5110 and 
its implementing regulations require that the effective date 
of a rating is to be determined in accordance with facts 
found and can change to reflect the severity of the 
disability as shown by the facts from time to time).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
entitlement to an initial rating in 
excess of 10 percent for hiatal hernia 
and Barrett's esophagitis from December 
9, 1995, and an initial rating in excess 
of 30 percent for that disability from 
March 22, 1999.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  
This issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.  

2.  Thereafter, if appropriate, the RO 
should readjudicate the inextricably 
intertwined issue of entitlement to an 
effective date earlier than March 22, 
1999, for a 30 percent rating for hiatal 
hernia with Barrett's esophagitis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 

